Title: To Thomas Jefferson from Robert Lawson, 28 January 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
Camp McKee’s Mills Jan. 28th. 1781.

Hearing that the Enemy were again in our Country, and had penetrated as far as Richmond; I consider’d it as my duty to wait on Baron Steuben, who I was informed was at Petersburg, and recieve from him such command and orders as he was pleas’d to give.
The Baron thought proper to give me the command of a Brigade of Militia; and has after several previous movements, fix’d me as the Officer commanding the advanced Posts. As I am informed that he has repair’d to Richmond to communicate to the Executive body, the situation of our military affairs, I doubt not but that he will fully explain the motives, which induced him to take the positions, which the advanced Army now occupy. But lest the  Baron, from the multiplicity of business which surrounds his command, may not immediately recollect some material things respecting the Post which it becomes my duty more directly to attend to, I beg leave to trouble your Excellency with a state of such matters as my situation requires me to lay before you.
From it’s being the fact, that this part of the Country has always been the scene of the incursive, and predatory war, which the Enemy has carried on in this State it follows, that the Inhabitants have been greatly distressed in the Article of Provision and forage and that our Army finds it a matter of great difficulty to procure the necessary supplies in this quarter. Having no money to purchase necessaries for the Army, and the mode of obtaining them by impressment only, renders the undertaking not only difficullt and dilatory but in every point of view, very disagreeable to the Officer, whose Authority must sanctify the procedure: but as the exhausted State of our money matters makes this mode (disagreeable as it is) indispensibly necessary we must prosecute it. I would wish however to suggest to your Excellency, that as Troops must be kept up in this quarter, to countenance desertion; give protection to the well affected; and prevent the Enemy from forageing extensively; that it is proper that we should have Magazines of Provision, and forage, established in such parts of the adjacent Country as may be least expos’d to the consequences of a quick movement of the Enemy, and so convenient to our Posts below at the same time, as to enable us to draw from thence the wanted supplies, without great delay or Expence. Major Newton who is kind enough to be assisting in this disagreeable business waits on your Excellency for your decision on the occasion, and he will give you such further information as you may require, especially as to the Places where Magazines can best be fix’d on.
The next object which I would wish to trouble your Excellency with is the diminished State of our Cavalry. Altho’ a number of Gentlemen turn’d out as Volunteer Cavalry at the commencement of the Invasion, and have render’d all the service they could while on duty; still as they were mostly from Chesterfield, and the Militia of that County being reliev’d, they have claimd the right of being discharged also, and have gone to their respective habitations. Those who remain are not bound to stay any certain fix’d time, and may therefore insist whenever they please to be discharged. I need not comment on the inconvenience, and possibly mischief, which the Troops under my command might be expos’d to on this account. The Enemy are already strong in Cavalry; and  they are moreover seizing upon the likely Horses in their reach, and augmenting this strength daily. Major Nelsons Horse, which are also under my command, do not amount to thirty men fit for duty; and both the Horses, and Men, are really, in general, objects of distress—The Men suffering for want of the Cloths, the Horses being so reduced as scarcely to be able to perform the duty of carrying their riders in a very moderate pace. To remedy this I would wish to suggest that if the Executive was to authorize raising of Volunteer Horse, it might in my conception be readily accomplish’d under a plan some what like this—They should chuse their Officers (under the rank of Field Officers) find their own Horses, Saddles, Bridles, Boots, and Caps, if to be procured, and be compell’d to serve for the space of six Months at least, should the Invasion continue so long; and be subject to the like Rules and Regulations in war, as govern the Continental Troops. On behalf of the Public they will furnish those who can’t supply themselves with Pistols, Holsters, Valeesces, Pads, Swords, Caps, and Halters and pay a generous price for the Horses lost. Should this plan be carried into effect, I would beg leave to recommend the Officers who are now in service, as worthy of the confidence of their Country and whose active Zeal entitle them to hold military commissions in its service. I should imagine that this Country could easily subsist a body of Cavalry amounting to 150, or 200. Confident am I, that such a body properly equipt would render this Country essential services—indeed an Army laying near an Enemy who has a superior force in Cavalry must be ever subject to their insults, and very frequently to great injury.
I must close this Letter with a representation of the state of the Troops in this quarter; which must be distressing indeed to every friend to the present opposition, whose Heart is not callous to the feelings of Humanity.
We have no Tents; and are posted where we cannot have the benifit of Houses. The severity of the Season coming on daily, The Baron order’d us to build Hutts: but this cannot be done without proper Tools, and those we have not as yet been able to procure, altho the Quarter Master has been empower’d to impress them for this particular purpose. Indeed it is a lamentable fact that we have not as many Axes as are essentially necessary for the purpose of cuting Wood to make fires for the Men, who are decreasing my strength daily by sickness, occasion’d I am confident from their expos’d state to the severity of the excessive bad weather we have had in this quarter.

We want exceedingly ammunition Waggons, with proper military Chests, Cartridges, and almost every article of Camp Equipage. I am far from believing or expecting that the Stores on hand will yield ample supplies of those articles: but I trust Your Excellency will give the proper orders to supply the Militia under my command with whatever may be necessary to conduce either to their comfort or defence.
I have the honour to be with the greatest respect, Sir, Your Excellencys Mo. obedt. Servt.,

Ro: Lawson. B.G.M.

